Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 1 of 12 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


  MATTHEW ROMANO,

                Plaintiff,                            CASE NO.:

   v.
                                                      JURY TRIAL DEMANDED
  BANK OF AMERICA N.A.,

             Defendant.
  __________________________________/

                                        COMPLAINT

        Plaintiff, Matthew Romano (hereinafter “Mr. Romano” or “Plaintiff”), by and through

 counsel, brings this action against Defendant, Bank of America, N.A. (hereinafter

 “Defendant”), and states as follows:

                               PRELIMINARY STATEMENT

        1.      This is an action for damages brought by an individual consumer due to

 Defendant’s repeated violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227

 et seq. (“TCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et

 seq. (“FCCPA”).

                               JURISDICTION AND VENUE

        2.      Pursuant to 28 U.S.C. § 1331, this Court has federal question jurisdiction over

 this matter as it arises under the TCPA.
Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 2 of 12 PageID 2




         3.      Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental subject-matter

 jurisdiction over Plaintiff’s claims under the FCCPA, because those claims share a common

 nucleus of operative facts with Plaintiff’s claims arising under federal law.

         4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

 substantial part of the events giving rise to the action occurred here, Defendant transacts

 business in this District, and Plaintiff resides here.

                                             PARTIES

         5.      Plaintiff, Matthew Romano, is a natural person who is over the age of 18 and a

 resident of Duval County, Florida.

         6.      Plaintiff is a “consumer” as that term is defined by Florida Statute § 559.55(8).

         7.      Defendant, upon information and belief, is a federally chartered bank with its

 principal place of business in Charlotte, North Carolina.

         8.      Defendant conducts business in Duval County and throughout the State of

 Florida and identifies the following as its registered agent with the Florida Department of State,

 Division of Corporations: CT Corporation System, located at 1200 South Pine Island Rd.,

 Plantation, FL 33324.

         9.      Defendant is a “creditor” as that term is defined by 15 U.S.C. § 1692a(4) and

 Fla. Stat. § 559.55(5), and is a “person” as provided by Fla. Stat. § 559.72 and 47 U.S.C. §

 227(b)(1).

         10.     At all times relevant to this action, Defendant acted through its agents,

 employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

 subrogees, sureties, representatives, and insurers.



                                                  2
Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 3 of 12 PageID 3




                                 FACTUAL ALLEGATIONS

        11.     In 2018, Defendant began calling Plaintiff on his cellular telephone at (904)

 XXX-6532 in connection with an attempt to collect a debt.

        12.     Defendant called Plaintiff’s cellular telephone from various phone numbers,

 including but not limited to (800) 536-1584.

        13.     The alleged debt at issue was primarily for personal, family, or household

 purposes (hereinafter referred to as the “Alleged Debt”).

        14.     Shortly after the calls began, Plaintiff explained to Defendant that he was unable

 to pay anything at that time due to personal circumstances. Plaintiff went on to explain to

 Defendant that he had undergone major spinal surgery that involved a lengthy recovery, and

 that one of his young children had become severely ill, requiring nearly constant care and

 supervision and frequent medical treatment.

        15.     Additionally, Plaintiff advised Defendant not to call him again because Plaintiff

 would contact Defendant as soon as his circumstances changed, referring Defendant to

 Plaintiff’s long history of good credit and timely payments.

        16.     Despite this communication, Defendant continued to call Plaintiff on his

 cellular telephone in connection with the collection of the Alleged Debt.

        17.     On multiple occasions, Plaintiff reiterated to Defendant that he was unable to

 pay the Alleged Debt and repeated his request that Defendant stop calling him.

        18.     Notwithstanding Plaintiff’s repeated pleas to Defendant for the calls to cease,

 Defendant continued its campaign of collection calls to Plaintiff on his cellular phone for the

 purpose of collecting the Alleged Debt.




                                                3
Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 4 of 12 PageID 4




         19.    Additionally, despite Plaintiff explaining to Defendant on several occasions that

 he did not have the ability to pay due to the personal and financial hardships he was

 experiencing, Defendant continued its debt collection campaign against Plaintiff by continuing

 to call him on his cellular phone.

         20.    On more than one occasion, Defendant informed Plaintiff that Defendant had

 to continue to call because the account is past due.

         21.    On November 12, 2018, frustrated and angry by Defendant’s willful refusal to

 leave him alone, and annoyed by the fact that Defendant was calling again after Defendant had

 already called Plaintiff earlier that day, Plaintiff answered Defendant’s phone call and stated,

 "Don't call me!”, and hung up.

         22.    Yet, later that very same day, Defendant called Plaintiff again on his cellular

 phone – for the third time that day.

         23.    Plaintiff answered that call, which Plaintiff believes was initiated by an

 automated system, and again stated, "Stop calling me!". There was no response, and Defendant

 hung up on Plaintiff.

         24.    On November 13, 2018, Defendant called Plaintiff again to collect the Alleged

 Debt.

         25.    During this call, which Defendant represented to Plaintiff was a mere “courtesy

 call”, Defendant again pressured Plaintiff to pay the Alleged Debt.

         26.    In response, Plaintiff once again explained that he was unable to pay and

 advised that he had previously explained this to Defendant on multiple occasions and had asked

 Defendant repeatedly to stop calling him.




                                                4
Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 5 of 12 PageID 5




         27.     In response, Defendant acknowledged that the account notes pertaining to the

 Alleged Debt reflected recent conversations with Plaintiff, and that Plaintiff had advised

 Defendant of his current hardship and inability to pay.

         28.     Upon hearing this, Plaintiff expressed his frustration to Defendant regarding

 Defendant’s ongoing and harassing collection calls and Defendant’s blatant disregard for

 Plaintiff’s repeated pleas to be left alone.

         29.     Yet, when Plaintiff subsequently asked Defendant whether Defendant was

 going to keep calling him, Defendant responded: "Yes, unfortunately, as long as the account is

 past due, we will continue to call on this account."

         30.     True to its stated intention, Defendant willfully disregarded Plaintiff’s repeated

 assertions that he could not pay and requests for the calls to stop and continued its campaign

 of harassing collection calls to Plaintiff.

         31.     On multiple occasions, Plaintiff would answer Defendant’s call and after sitting

 through an automated and/or prerecorded greeting, music, audible tones, and/or pauses, and

 then Defendant would hang up on Plaintiff.

         32.     On multiple occasions, including but not limited to November 19, 2018,

 Defendant would place a collection call to Plaintiff, hang up on Plaintiff after Plaintiff

 answered the call, and then proceed to call Plaintiff again later that very same day.

         33.     On at least one occasion, Defendant represented to Plaintiff that Defendant “had

 to” continue to call Plaintiff regarding the Alleged Debt.




                                                 5
Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 6 of 12 PageID 6




         34.     Whenever possible, Plaintiff would dutifully answer the phone when Defendant

 called, and every time Plaintiff spoke to Defendant Plaintiff would explain his current financial

 hardship and inability to pay, and ask Defendant to stop calling him.

         35.     Time and again, Defendant intentionally and willfully disregarded Plaintiff’s

 stated inability to pay and express requests to be left alone by continuing its campaign of

 collection calls to Plaintiff.

         36.      Since Defendant was fully aware of Plaintiff’s repeated requests for the calls

 to stop, the only possible reason why Defendant would continue calling Plaintiff is to harass

 him into making a payment – despite knowing full well that Plaintiff had no means whatsoever

 to make a payment.

         37.     Defendant has the ability to immediately stop further calls to consumers such

 as Plaintiff, but Defendant’s policy and practice is to continue calling consumers regardless of

 whether a consumer communicates a desire that Defendant stop calling, and/or whether a

 consumer makes statements to Defendant indicating the consumer cannot and/or will not pay

 an alleged debt.

         38.     Defendant’s policy and practice is that when a consumer communicates his or

 her desire that Defendant cease calling, but does not do so in writing, Defendant disregards

 that communication as if it had not occurred and does not record the request in Defendant’s

 records related to the debt that Defendant is seeking to collect from the consumer.

         39.     Instead, Defendant continues to barrage the consumer with collection calls until

 the consumer enters into a payment arrangement with Defendant and/or pays the debt to the

 satisfaction of Defendant.




                                                6
Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 7 of 12 PageID 7




         40.     In this case, Defendant followed the aforementioned policy and practice when

 Plaintiff communicated his desire that Defendant stop calling him.

         41.     Defendant’s continued calls and collection efforts caused Plaintiff emotional

 distress in the form of frustration, annoyance, aggravation, embarrassment, and anxiety.

         42.     Defendant’s collection efforts also intruded upon Plaintiff’s privacy. In

 addition, each time Defendant placed a collection call to Plaintiff, Defendant occupied

 Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls at that

 telephone number while Defendant was calling him, including important and/or emergency

 calls related to his seriously ill son.

         43.     This was especially upsetting to Plaintiff, as it caused him to fear that his son’s

 school would be unable to reach him if his son collapsed, required medical assistance, or

 needed to be picked up due to symptoms and/or complications related to his illness.

         44.     Additionally, Defendant’s telephone calls directly interfered with Plaintiff’s

 right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to lose a significant

 amount of time because Plaintiff had to tend to Defendant’s unwanted calls.

                                            COUNT I
                      (Violation of the Telephone Consumer Protection Act)

         45.     Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 44

 above as if fully set forth herein.

         46.     The TCPA was enacted to protect individual Americans like Plaintiff from the

 harm caused by companies like Defendant who subject people to illegal robocalls.




                                                   7
Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 8 of 12 PageID 8




        47.     Congress found that "automated or pre-recorded calls are a nuisance and an

 invasion of privacy, regardless of the type of call" and decided that "banning" such calls made

 without consent was "the only effective means of protecting telephone consumers from this

 nuisance and privacy invasion." Pub. L. No. 102-243, §§ 2(10-13) (Dec. 20, 1991), codified at

 47 U.S.C. § 227; see also Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012) (“The

 Act bans certain practices invasive of privacy”).

        48.     Accordingly, the TCPA makes it unlawful to make any non-emergency call to

 a cellular telephone number using an automatic telephone dialing system (“ATDS”) or an

 artificial or prerecorded voice, unless the party placing the call has the prior express consent

 of the called party. 47 U.S.C. § 227(b)(1)(A).

        49.     In addition, The TCPA provides, in part:

                If the court finds that the defendant willfully or knowingly
                violated this subsection or the regulations prescribed under this
                subsection, the court may, in its discretion, increase the amount
                of the award to an amount equal to not more than 3 times the
                amount available under subparagraph (B) of this paragraph.

    47 U.S.C. § 227(b)(3).

        50.     The Communications Act of 1943, of which the TCPA is a part, defines

 “willful” as “the conscious or deliberate commission or omission of such act, irrespective of

 any intent to violate any provision[], rule or regulation....” 47 U.S.C. § 312(f).

        51.     In order to establish a “willful” or “knowing” violation of the TCPA, a plaintiff

 need not demonstrate that the defendant intended to violate the statute, or that it knew or should

 have known it was violating the statute. See Roylance v. ALG Real Est. Servs., Inc. 2015 WL

 1522244, *9 (N.D. Cal. Mar. 16, 2015); Bridgeview Health Care Ctr. Ltd. v. Clark, 2013 WL



                                                  8
Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 9 of 12 PageID 9




 1154206, *7 (N.D. Ill. Mar. 19, 2013); Stewart v. Regent Asset Mgmt. Solutions, Inc., 2011

 WL 1766018, *7 (N.D. Ga. May 4, 2011).

         52.     Instead, a plaintiff need only show that the defendant engaged in a “voluntary

 act” that violated the TCPA. See Bridgeview, 2013 WL 1154206, at *7; see also Roylance,

 2015 WL 1522244, at *9 (intentionally making phone calls that violated TCPA, without intent

 to violate the statute, was sufficient to warrant treble damages).

         53.     Defendant is subject to and has violated the provisions of 47 U.S.C. §

 227(b)(1)(A).

         54.     At all times relevant to the instant action, Plaintiff was the sole subscriber and

 operator of the cellular phone ending in 6532, which Defendant called in connection with its

 attempts to collect the Alleged Debt.

         55.     At all times relevant to the instant action, Defendant called Plaintiff’ on his

 cellular telephone ending in 6532 using an ATDS or predictive dialer and/or with a prerecorded

 or artificial voice.

         56.     When Defendant answered calls from Defendant, he heard a prerecorded

 message or artificial voice, or other computerized or artificial sounds.

         57.     Defendant was never greeted by a live person on the phone line when he

 answered Defendant’s calls.

         58.     Defendant has never placed an emergency call to Plaintiff.

         59.     Defendant called Plaintiff using a computer telephony phone system and

 software that employs automated or predictive technology, despite knowing that Plaintiff asked

 Defendant to stop calling him.




                                                 9
Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 10 of 12 PageID 10




          60.     Defendant lacked consent to call Plaintiff due to the nature of Defendant’s

  telephone dialing system.

          61.     Defendant violated 47 U.S.C. § 227(b)(1)(A) on multiple and separate

  occasions by placing non-emergency telephone calls to Plaintiff on his cellular telephone

  without Plaintiff’s prior express consent, or after such consent had been revoked.

          62.     Defendant willfully, knowingly, and intentionally made multiple calls to

  Plaintiff’s cellular phone utilizing an ATDS and/or prerecorded voice after Plaintiff clearly

  instructed Defendant to stop calling Plaintiff and Defendant’s calls were unwelcome.

          63.     As a result, Defendant’s violations of 47 U.S.C. § 227(b)(1)(A) were willfully

  and knowingly made, and therefore Plaintiff is entitled to treble the damages amount available

  under 47 U.S.C. § 227(b)(3)(B).

                                            COUNT II
                  (Violations of the Florida Consumer Collection Practices Act)

          64.     Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 44

  above as if fully set forth herein.

          65.     The FCCPA was enacted to protect Florida consumers from creditors and debt

  collectors who use abusive and harassing tactics.

          66.     At all times relevant to this action, Defendant is subject to and must abide by

  Florida law, including the FCCPA, Fla. Stat. § 559.72.

          67.     Plaintiff is a natural person who is allegedly obligated to pay a debt, and is a

  “consumer” as defined in Fla. Stat. § 559.55(8) and is a person whom the act was intended to

  protect.




                                                 10
Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 11 of 12 PageID 11




          68.    Defendant attempted to collect a “debt” within the meaning of FCCPA, Fla.

  Stat. § 559.55(6), as it was an alleged financial obligation that arose out of a transaction in

  which the services were primarily for personal, family, or household purposes.

          69.    Within the past twenty-four (24) months, Defendant contacted Plaintiff on

  multiple occasions in connection with the collection of the Alleged Debt.

          70.    Defendant violated Fla. Stat. § 559.72(7) by willingly and knowingly

  communicating with Plaintiff with such frequency as can reasonably be expected to harass

  Plaintiff, or engaging in other conduct which can reasonably be expected to abuse or harass

  Plaintiff.

          71.    As a result of the above violations of the FCCPA by Defendant and/or its agents,

  Defendant is liable to Plaintiff for actual damages, statutory damages, and reasonable

  attorney’s fees and costs, pursuant to Fla. Stat. §559.77(2).

          72.    Due to the willful, intentional, knowing, malicious, repetitive, and continuous

  nature of Defendant’s abusive conduct toward Plaintiff, Plaintiff is also entitled to an award of

  punitive damages in accordance with Fla. Stat. §§ 559.77 and 768.72.

                                         JURY DEMAND

          Plaintiff is entitled to and hereby respectfully demands a trial by jury.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Matthew Romano demands judgment against Defendant,

  Bank of America, N.A., and prays for the following relief, up to the maximum amount allowed

  by law and the jurisdiction of this Court:




                                                  11
Case 3:19-cv-00624-BJD-JBT Document 1 Filed 05/24/19 Page 12 of 12 PageID 12




         a. Statutory damages of $500 for each and every call Defendant made negligently in

            violation of the TCPA, pursuant to 47 U.S.C. § 227(b)(3);

         b. Statutory damages of $1,500 for each and every call Defendant made knowingly

            and/or willfully in violation of the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(C);

         c. Statutory damages of $1,000, actual damages, punitive damages, plus costs and

            reasonable attorney’s fees pursuant to the FCCPA, Fla. Stat. § 559.77(2);

         d. An order enjoining Defendant from placing further telephone calls to Plaintiff’s

            cellular telephone number pursuant to 47 U.S.C. § 227(b)(3); and

         e. For such other legal and/or equitable relief as the Court deems appropriate.

  Date: 5/24/2019



                                                    RESPECTFULLY SUBMITTED,


                                                    By:
                                                          Sharina T. Romano, Esq.
                                                          Florida Bar No.: 65501
                                                          ROMANO LAW FIRM, PA
                                                          7643 Gate Pkwy, Ste. 104-96
                                                          (T) 904.299.2930
                                                          (F) 904.800.1110
                                                          (E) sromano@romfirm.com
                                                           Counsel for Plaintiff




                                               12
